                                                                               FIL/2E5/2D020              PJ
 1
                                                                                    12
                                                                              . BR                 UTON
                           UNITED STATES DISTRICT COURT          THOMA.SDG  ISTRICT COU
                                                                                        RT
 2                                                          C LE R K , U .S
                    NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
 3
     UNITED STATES,
 4
                    Plaintiff,
 5
     vs.                                               Case No.: 13-cr-844
 6
     HOWARD LEVENTHAL,
 7
                                                       JUDGE ANDREA R. WOOD
 8
                    Defendant

 9

10

11
                   MOTION FOR SANCTIONS AND TO VACATE JUDGMENT OR
12
                                    OTHER RELIEF
13

14             NOW COMES DEFENDANT Howard E. Leventhal, a non-attorney acting pro se,
15
     hereby respectfully submitting this renewed and amended Motion for Sanctions 1 under the
16
     Court’s inherent sanction power against the Department of Justice, United States Probation,
17
     Winston M. Paes, Christopher Delzotto, Mary Handeland, Michelle Espinosa, Steve Zissou,
18

19   Noah Eernisse, Emmett Grissom, Adam Gerol, Jeffrey Sisley, Robert Olmr, Ronald Jacobs, Jay

20   Nichols, Melinda Torres-Felix and Marcus Holmes. In support of this motion, Defendant states
21
     as follows:
22

23

24

25

26
     1
      Leventhal’s first sanctions motion was dismissed without prejudice by this court on July 30,
     2020, after Leventhal requested a stay of adjudication. This request was made after Sanctionees
27   Nichols and Torres-Felix promised to make an attempt at reconnecting Leventhal and his
     daughter, prior to the July 30, 2020 proceeding. After this court dismissed the sanctions motion
28   however, Nichols and Torres-Felix reneged on their promise.
     JUDGE ANDREA R. WOOD - 1
 1                                            JURISDICTION
 2
     1.     A district court has inherent power "to fashion an appropriate sanction for conduct which
 3
     abuses the judicial process,” see Chambers v. NASCO, Inc., 501 U.S. 32, 44-45, 111 S. Ct. 2123,
 4
     115 L.Ed.2d 27 (1991). Sanctions meted out pursuant to the court's inherent power are
 5

 6   appropriate where the offender has willfully abused the judicial process or otherwise conducted

 7   litigation in bad faith. Maynard v. Nygren, 332 F.3d 462, 470-71 (7th Cir. 2003). "Though
 8
     `particularly severe,' the sanction of dismissal is within the court's discretion." Montano v. City of
 9
     Chicago, 535 F.3d 558, 563 (7th Cir. 2008) (quoting Chambers, 501 U.S. at 45, 111 S.Ct. 2123);
10
     accord Link v. Wabash R.R. Co., 370 U.S. 626, 633, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962).
11

12   Salmeron v. Ent. Rec. Sys. Inc., 579 F.3d 787, 793 (7th Cir. 2009).

13   2.     Of all possible sanctions, dismissal is considered "draconian," and (the court) must be
14
     "vigilant" in (its) review. Marrocco v. Gen. Motors Corp., 966 F.2d 220, 223-24 (7th Cir. 1992).
15
     Because of its severity, (courts) have circumscribed the range of cases in which dismissal may be
16
     used as a sanction. Looking at the case law, we find two different standards for determining
17

18   whether a case can properly be dismissed. Some of our cases have held that actions can be

19   dismissed "when there is a clear record of delay or contumacious conduct, or when other less
20
     drastic sanctions have proven unavailing." Williams v. Chicago Bd. of Educ., 155 F.3d 853, 857
21
     (7th Cir. 1998); Schilling v. Walworth County Park Planning Com'n, 805 F.2d 272, 278 (7th Cir.
22
     1986). This appears to be the standard used when cases are dismissed for want of prosecution or
23

24   failure to comply with orders of the court, Fed.R.Civ.P. 41(b). A slightly different requirement

25   — a finding of willfulness, bad faith or fault — comes into play when dismissals are used
26
     specifically as a discovery sanction under Fed.R.Civ.P. 37. In re Golant, 239 F.3d 931, 936 (7th
27
     Cir. 2001); Langley v. Union Elec. Co., 107 F.3d 510, 514 (7th Cir. 1997); cf. In re Rimsat, Ltd.,
28
     JUDGE ANDREA R. WOOD - 2
 1   212 F.3d 1039, 1046-47 (7th Cir. 2000) (requiring a finding of bad faith when a district court
 2
     dismisses a case under the inherent powers of the court). That is, even without "a clear record of
 3
     delay, contumacious conduct or prior failed sanctions," a court can apply the sanction of
 4
     dismissal for Rule 37 violations with a finding of willfulness, bad faith or fault, as long as it first
 5

 6   considers and explains why lesser sanctions would be inappropriate. See Long v. Steepro, 213

 7   F.3d 983, 986 (7th Cir. 2000); Schilling, 805 F.2d at 278 ("When a clear record of delay,
 8
     contumacious conduct, or prior failed sanctions does not exist, the exercise of judicial discretion
 9
     requires that the district court consider and explain the inappropriateness of lesser sanctions.");
10
     Shepherd v. Am. Broad. Cos., 62 F.3d 1469, 1478-79 (D.C. Cir. 1995) (requiring that courts
11

12   provide a "specific, reasoned explanation for rejecting lesser sanctions" and collecting cases

13   requiring same).
14
     3.        Leventhal’s contemporaneously filed Motion for Order to Show Cause 2, the record in this
15
     matter and in its companion case in the Eastern District of New York, US v. Leventhal, 13-cr-
16
     695(BMC) are replete with willful, predesigned institutional and individual conduct which could
17

18   not be more contumacious, egregious, done in bad faith, extrajudicial, done for the express

19   purpose of demonstrating Paes’ remarkable skill at making judges into fools (among other foul
20
     motives), abusive of the judicial process as well as abusive of the powers provisionally granted
21
     to the Government and its elected and appointed officials by the framers of the Constitution and
22
     People of the United States. Such sanctionable conduct by the Sanctionees began almost
23

24   immediately upon Leventhal’s guilty plea in December 2013 and continues through and

25

26

27

28   2
         Incorporated herewith by reference as to its factual allegations.
     JUDGE ANDREA R. WOOD - 3
 1   including today. This herd of reprehensible jackasses – the Sanctionees -will continue in the
 2
     same conduct unless they are now stopped, once and for all.
 3
     4.      Howard Leventhal committed serious criminal acts and merited serious punishment 3. To
 4
     assert that such punishment has now been so outlandishly overdelivered, far in excess of any
 5

 6   rightful or due punishment on a de facto basis, far understates the issue. Draconian, extreme and

 7   extraordinary remedies are required in the form of the sanctions orders prayed-for here.
 8

 9
                                               SANCTIONEES
10
     1.      Sanctionee Winston M. Paes was the EDNY prosecutor in this matter, is now a partner in
11

12   the private New York law firm of Debevoise and Plimpton 4. Paes is and was the “brains of the

13   operation,” who designed all or most of the sanctionable harms done to Defendant in this matter
14
     – a role which in no way diminishes that of the other Sanctionees. Paes stands out also among
15
     the other sanctionees by shopping for a Chicago doctor agreeable to producing an “expert
16
     witness” report regarding Leventhal’s medical conditions, which Paes himself later falsified,
17

18   edited and then filed with the EDNY court. Allowing the Judgment of Conviction in this matter

19   to stand allows Paes to make use of it, as he intended and designed it, to promote wrongfully
20
     amplified cash incomes to his employer and himself.
21
     2.      Christopher Delzotto was the principal investigating agent for the FBI in this matter. His
22
     office is in New York City. Delzotto committed perjury on the witness stand during the bail
23

24

25
     3
26     Disregarding that the money Leventhal produced from these criminal acts was used to support essential
     needs of disabled and helpless loved-ones.
27   4
       A “Big Law” enterprise with approximately $1 billion in 2019 revenues according to published reports.
     While reprehensible, it is no surprise that Paes committed the acts complained-of here to secure his
28   position.
     JUDGE ANDREA R. WOOD - 4
 1   revocation hearing which took place in the EDNY case, on Sept 11-12, 2015 and submitted to
 2
     the court several falsified items of “evidence” simultaneously. The remand order which followed
 3
     produced the oppression engine devised by Paes to perpetrate many of the outrageous harms
 4
     against Leventhal complained-of herein.
 5

 6   3.     Mary Handeland is the 2nd ex-wife of the Defendant, who was paid and otherwise

 7   meaningfully compensated by Paes, Delzotto and Espinosa to perjure herself repeatedly during
 8
     the sentencing phase of this matter in the EDNY.
 9
     4.     Michelle Espinosa was assigned by Paes and EDNY Probation to falsify a series of
10
     amended PSRs in this matter. It is unknown to Defendant as to whether she remains an
11

12   employee of US Probation. She may be using a pseudonym because nothing about her under this

13   name appears in public record databases.
14
     5.     Steve Zissou was the court-appointed, CJA panel “defense” attorney for Defendant in
15
     those proceedings in this matter which took place in the Eastern District of New York, Case No.
16
     13-cr-695 (BMC). Zissou among many other outrageous acts, knowingly brought a “bugged”
17

18   laptop computer provided to him by the Paes and Delzotto to confidential attorney/client

19   privileged meetings in Chicago and fed audio of same to Paes and Delzotto. Zissou also solicited
20
     and received a kickback payment of federal monies from the writer of Leventhal’s privately-
21
     authored supplemental PSR and then (because this was not egregious enough) edited the private
22
     PSR at direction of Sanctionee Paes, to further amplify Leventhal’s ludicrous sentence.
23

24   6.     Ronald Jacobs was the first US Probation officer assigned to the Defendant in the

25   Northern District of Illinois. Jacobs, made abundantly aware of the obstruction of justice
26
     conspiracy which preceded his assignment in this matter, then knowingly forwarded same.
27

28
     JUDGE ANDREA R. WOOD - 5
 1   7.     Marcus Holmes is the Chief US Probation Officer, Northern District of Illinois. Holmes,
 2
     made abundantly aware of the obstruction of justice conspiracy which preceded his assignment
 3
     in this matter, then knowingly forwarded same.
 4
     8.     Noah Eernissee and Emmett Grissom are Grafton, WI police officers made abundantly
 5

 6   aware of the obstruction of justice conspiracy which preceded their involvements in this matter,

 7   then knowingly forwarded same.
 8
     9.     Adam Gerol and Jeffrey Sisley hold themselves out as Wisconsin-licensed attorneys and
 9
     employees of the Wisconsin Attorney General. Both were made abundantly aware of the
10
     obstruction of justice conspiracy which preceded their involvements in this matter, then
11

12   knowingly forwarded same.

13   10.    Robert Olmr, who is a Wisconsin-licensed attorney, dually represented both Amelia
14
     Leventhal (a kidnapping victim) and Mary Handeland, the kidnapper who kidnapped Amelia, in
15
     the same Wisconsin legal proceeding conducted to perfect the kidnapping of Amelia,
16
     (Leventhal’s daughter) - an outrageous, disbar-able conflict of interest. Olmr’s website claims
17

18   “criminal defense” law as a specialty, which provides a clear mens rea and consciousness of guilt

19   to both Olmr and Handeland. Olmr was made abundantly aware of the obstruction of justice
20
     conspiracy which preceded his involvement in this matter, then knowingly forwarded same.
21
     11.    Jay Nichols and Melinda Torres-Felix were the most recent and final US Probation
22
     officers assigned to supervise Leventhal, after Leventhal set forth in writing all or most of
23

24   Probation’s participation in the obstruction of justice conspiracy at issue here now – in a series of

25   mailed letters and email messages to Holmes. Both were made abundantly aware of the
26
     obstruction of justice conspiracy which preceded their involvement in this matter, then
27
     knowingly forwarded same, causing even further irreparable harm. Nichols made note to
28
     JUDGE ANDREA R. WOOD - 6
 1   Leventhal of Leventhal’s inclination to “poke the bear,” which was a veiled effort at frightening
 2
     Leventhal off from filing or pursuing relief such as that brought here and now.
 3
     12.       Sanctionee the United States Department of Justice operates under authority of the United
 4
     States Attorney General. Sanctionee United States Probation is a division of the federal Judiciary
 5

 6   and an arm of this court.

 7

 8
                                            CAUSES OF ACTION
 9
         1.    Leventhal’s Motion for Order to Show Cause filed contemporaneously, sets forth
10
         nineteen counts of sanctionable behavior by these Sanctionees for their own pecuniary
11

12       interests 5, including but not limited to: Criminal Conspiracy to Murder Judith Leventhal,

13       Criminal Conspiracy to Kidnap Howard Leventhal, Criminal Conspiracy to Kidnap Amelia
14
         Leventhal, Criminal Conspiracy to Oppress, Criminal Conspiracy to Commit Theft by
15
         Deception, Criminal Conspiracy to Publish Anti-Semitic Hate Speech ("Sneaky Jew
16
         Leventhal"), Criminal Conspiracy to Intentionally Inflict Emotional Distress, Criminal
17

18       Conspiracy to Maliciously Cause Physical Bodily Injury, Criminal Conspiracy to Defame,

19       Criminal Conspiracy to Defraud Individuals, Criminal Conspiracy to Defraud the State of
20
         Illinois, Criminal Conspiracy to Defraud the State of Wisconsin, Criminal Conspiracy to Breach
21
         Contracts, Criminal Conspiracy to Defraud the United States, Criminal Conspiracy to Deprive
22
         Constitutional Rights, Criminal Conspiracy to Obstruct Justice, Criminal Conspiracy to
23

24       Unjustly Enrich, Criminal Conspiracy to Commit Perjury and Tortious Interference with

25

26

27

28   5
         Rather than for carrying out their government-assigned duties.
     JUDGE ANDREA R. WOOD - 7
 1    Familial Relations. If the court holds even one of these 19 counts to be true, the sanctions
 2
      sought here are justified. Doubtlessly though, the Sanctionees will attempt to characterize the
 3
      Defendant as “emotionally disturbed,” based upon the emotional disturbances they themselves
 4
      inflicted upon Leventhal. Such an inevitable claim will be something like saying “The man was
 5

 6    dead after I shot him, so stealing his sandwich was not a crime.”

 7   2.     The Government was allowed more than six months to deny the allegations set forth here
 8
     pursuant to Defendant’s two motions before this court for early termination of supervised release
 9
     – and the Government did not deny a single allegation. All of the said allegations are admitted
10
     by the Government, see Fed. R. Civ. P. 8(b)(1), (6), moreover:
11

12   3.     Rule 12(b)(2) of the Federal Rules of Criminal Procedure establishes that “Failure to

13   present any such defense or objection as herein provided constitutes a waiver thereof,” see
14
     United States v. Bohle, 445 F.2d 54, 59 (7th Cir. 1971). There are no facts in dispute in this
15
     matter and summary judgment in favor of Leventhal is called-for, see for example: “if there are
16
     no genuine issues of material fact in dispute is summary judgment appropriate. Anderson v.
17

18   Liberty Lobby, 477 U.S. 242, 255 (1986).” from Mills v. Health Care Serv. Corp., 171 F.3d 450,

19   454 (7th Cir. 1999). The only question to be adjudicated pursuant to this sanctions motion, is an
20
     appropriate level of relief for Leventhal.
21
     4.     The Sanctionees’ most recent acts, combined with those acts going back to December
22
     2013 in this matter, require that these individuals be sanctioned to the fullest extent of the law for
23

24   all of their offenses and that they, once and for all, stop harming Howard Leventhal to the ends

25   of the Earth as they have.
26

27

28
     JUDGE ANDREA R. WOOD - 8
 1                                          REQUESTED RELIEF
 2
     1.      Leventhal requests as the first item of business, that his Judgment of Conviction in this
 3
     matter is vacated on a nunc pro tunc basis. Although he has served (far overserved) his time, the
 4
     conclusion is unavoidable based on recent events that providing Sanctionees with any sort of
 5

 6   leverageable tool with which to further abuse Leventhal, that they will do so. Moreover, they are

 7   a pack of drooling, negligent idiots who are not only malicious while stealing taxpayer funds for
 8
     their own consumption, but also grossly incompetent. For example:
 9
     2.      In April 2017 Leventhal was served with a copy of the “terrorism” lien placed by the
10
     Sanctionees upon the rental house Leventhal was living in at the time of his arrest. While it
11

12   might be argued that some discovery or investigation would have been appropriate as to the

13   ownership of the house, simply encumbering it and asking questions later, was something out of
14
     a Dilbert cartoon 6.
15
     3.      Additionally, while Sanctionees Paes and Delzotto had Leventhal’s pre-confinement
16
     medical record in their possession months before Leventhal’s confinement, this record was not
17

18   provided to the Bureau of Prisons until long, long after Leventhal’s commitment. The result,

19   among other things was not limited merely to Leventhal receiving no sufficient level of
20
     specialized care and thereby physically injured. Because of this particular manner and instance of
21
     gross deliberate negligence, Leventhal soiled his clothing no less than several times every week
22
     for the entire duration of his time in further abusive “care” of the Bureau of Prisons.
23

24

25

26
     6
       Dilbert portrays corporate culture as a Kafkaesque world of bureaucracy for its own sake and office
27   politics that stand in the way of productivity, where employees' skills and efforts are not rewarded, and
     busy work is praised. Much of the humor emerges as the audience sees the characters making obviously
28   ridiculous decisions that are natural reactions to mismanagement.
     JUDGE ANDREA R. WOOD - 9
 1   4.     What will these morons do next? Encumber the bank account containing Social Security
 2
     payments to Leventhal’s 95-year-old mother? File a “terrorism” lien on the rent-subsidized one-
 3
     bedroom apartment in which Leventhal cares for his mother? Encumber her Medicare payments?
 4
     These people do not merit or belong in any position under which they can exert any manner of
 5

 6   further harm upon the Defendant. They should be shipped to Russia, China or outer space where

 7   they cannot inflict any further such harm upon anybody, especially Leventhal.
 8
     5.     Moreover, Leventhal feels a duty and motivation to assist similarly situated ex-prisoners,
 9
     particularly disconnected parents like himself, in the process of release. Such activity would
10
     include providing them with inexpensive cell phones, small amounts of “pocket money,”
11

12   transport to the Secretary of State to obtain drivers licenses and/or state ID cards and similar

13   activities – all of which are generally quite inhibiting and frightening to new releasees. It will be
14
     problematic to attempt this with a remaining felony conviction.
15
     6.     Additionally, given that Leventhal has been deliberately deprived of the lifelong goal of
16
     parenthood by these Sanctionees, the Defendant wishes to become a foster parent. Doing so with
17

18   a felony will be quite problematic. The cause of justice would be best served here to vacate

19   Leventhal’s J of C, nunc pro tunc, as the sanction requested here upon the Department of Justice.
20
     7.     Should the court not find sufficient cause to vacate Leventhal’s Judgment of Conviction
21
     entirely, then his restitution order should be vacated. This order, while it remains in place,
22
     provides the Sanctionees with innumerable tools to use improperly to abuse Leventhal further,
23

24   including but not limited to use as a negotiating tool to obstruct justice in the civil RICO lawsuit

25   brought against them, see Exhibit A to the contemporaneous criminal contempt motion in this
26
     matter. Vacating said restitution order would moot most of the power to abuse Leventhal that the
27
     Sanctionees retain.
28
     JUDGE ANDREA R. WOOD - 10
 1   8.     As to actual payment of restitution, an obligation which Leventhal freely accepts and
 2
     acknowledges is rightfully due to the victims, Leventhal will take it upon himself to pay these
 3
     individuals directly as he promised the court in his 2nd motion for early termination. Whatever
 4
     the validity or credence of a promise from Leventhal might be, it is infinitely more reliable than
 5

 6   any promise or statement offered to this court by any Sanctionee, a bunch of professional liars.

 7   9.     All of the Sanctionees should be forever barred and enjoined from any and all further acts
 8
     which under any interpretation may be deemed extrajudicial, acts of harassment, infliction of
 9
     emotional distress and interference with Leventhal’s attempts to reconnect with his daughter – an
10
     effort never to be abandoned no matter how hard these reprehensible sanctionees try to force him
11

12   to abandon it.

13   10.    Leventhal requests that the Court consider fines against the following individual
14
     Sanctionees, expressed below in ascending dollar amounts and order of culpability, fused with
15
     Movant’s assessment of their total incomes and assets based upon publicly accessible database
16
     information.
17

18    $     500.00    Jay Nichols
      $     500.00    Melinda Torres-Felix
19    $ 25,000.00     Christopher Delzotto
20    $ 25,000.00     Noah Eernissee
      $ 25,000.00     Emmett Grissom
21    $ 50,000.00     Adam Gerol
22    $ 50,000.00     Jeffrey Sisley
      $ 50,000.00     Robert Olmr
23    $ 50,000.00     Marcus Holmes
24
      $ 100,000.00    Ronald Jacobs
      $ 250,000.00     Mary Handeland
25    $ 250,000.00    Michelle Espinosa
      $ 500,000.00    Winston M. Paes
26
      $ 500,000.00    Steve Zissou
27

28
     JUDGE ANDREA R. WOOD - 11
 1   11.    Should the Court order fines of any amount, Leventhal requests that such monies are
 2
     directed to Chicago-area Residential Re-Entry Centers (“RRCs” also known as halfway houses)
 3
     to set up a Salvation Army-controlled fund for parenthood-diminished re-entering ex-prisoners
 4
     for the “pocket money” sort of needs described above and to empower reconnection to their
 5

 6   children in whatever form or manner. Leventhal does not seek to receive or control such funds in

 7   any way.
 8
     12.    Every Sanctionee who is a licensed attorney should be barred from practicing law in any
 9
     federal court of the United States for a minimum of five years. Every one of these people is a
10
     menace and threat to the general public good and will remain so until they are held accountable
11

12   with meaningful sanctions.

13

14
                                                PRAYER
15
                NOW THEREFORE Defendant Howard Leventhal respectfully requests orders as set
16
     forth above under “REQUESTED RELIEF” and any or all other relief that the court deems just
17

18   and fit under the instant circumstances.

19              RESPECTFULLY SUBMITTED,
20

21
                ___________________________ Dated: December 25, 2020
22              Howard Leventhal
                Defendant pro se,
23

24

25

26

27

28
     JUDGE ANDREA R. WOOD - 12
